Broyles, C. J.
1. Evidence as to offenses or acts other than the particular crime charged in the indictment is admissible when it tends to connect the accused with the crime charged, or tends to show his course of conduct, motive, or intent, or a common scheme or plan of related offenses. Chappell v. State, 40 Ga. App. 502 (150 S. E. 450), and cit.; Frank v. State, 141 Ga. 243 (2-b, c) (80 S. E. 1016). Under this ruling and the facts of the instant case, the admission of the evidence complained of was not error for any reason assigned.
2. The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis except that of the defendant’s guilt, and the refusal of the judge to grant a new trial was not error.

Judgment affirmed.


MacIntyre amd Guerry, JJ., concur.